Citation Nr: 0715475	
Decision Date: 05/24/07    Archive Date: 06/01/07	

DOCKET NO.  05-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1959 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
VARO in New Orleans, Louisiana, that, in pertinent part, 
denied entitlement to service connection for PTSD, 
depression, and anxiety.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record reveals that the veteran contends he 
is entitled to service connection for claimed PTSD.  
Specifically, he asserts that the claimed condition is a 
direct result of his exposure to stressful incidents in 
service.  The principal incident he refers to is a fire that 
occurred while serving on a ship off the coast of Vietnam in 
early 1961.  In various statements of record he has not 
identified the name of the ship.  He also claims that as a 
member of the 2nd Pioneer Battalion of the Marine Corps, he 
was involved with a Navy crisis response task force and wound 
up in a mine field "around Marine Base at Gitmo Bay."  He 
claimed this "resulted in numerous 'friendly fire' fatalities 
and wounded."  The available personnel records do not place 
him in Cuba at any time during his active service.

In an August 2006 letter to the Board, the veteran indicated 
that he had "obtained at my own expense last month an 
independent examination for PTSD by Dr. Kappenberg, Honolulu, 
HI."  The veteran claimed that the physician told him he was 
recovering from PTSD.  However, there is no medical evidence 
of record from Dr. Kappenberg.  Under 38 C.F.R. § 3.159 (c) 
(1), VA will make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
to include records from private medical care providers.  Such 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  Id.  The record reveals a 
request for records from Dr. Kappenberg has not yet been 
made.  

Further review of the record reveals the veteran has never 
been accorded a special psychiatric examination by VA.  In 
his April 2007 informal hearing presentation, the veteran's 
accredited representative asked that such an examination be 
accomplished.  The Board is aware that VA's statutory duty to 
assist a veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of a 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the state of 
the evidence, on remand, the veteran should be scheduled for 
an examination.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  The veteran should be asked to submit 
a more specific and detailed statement 
describing his alleged stressors, 
especially providing the name of the ship 
on which he claims a fire took place in 
either 1961 or 1962.  He should be 
informed of the need for specific dates, 
locations, circumstances, and names of 
those involved in the incident to help in 
attempting to verify his stressors.  He 
should be asked to provide copies of any 
records in his possession that show that 
he was ever in Cuba in the early 1960's.  

2.  The veteran should also be asked to 
identify all health care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for a psychiatric 
disability, including PTSD, since service 
discharge.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the health care 
providers.  He should especially provide 
the address for Dr. Kappenberg in 
Honolulu, Hawaii.  Appropriate steps 
should be taken to secure any records 
pertaining to that physician's evaluation 
of the veteran for psychiatric purposes.

3.  If the veteran provides sufficiently 
detailed information, VA should contact 
the National Archives and the Department 
of the Navy, 1265 Charles Morris Street, 
SE, Washington, D.C. 20374-5040, and 
request ship logs from the ship 
identified by the veteran regarding the 
alleged fire in question in either 1961 
or 1962.  Of particular interest are any 
records pertaining to the deck logs of 
the U.S.S. McGovern in early 1961.  

4.  Thereafter, VA should arrange for 
psychiatric examination of the veteran to 
determine whether PTSD is present, and, 
if so, whether it is linked to any 
verified in service stressor(s).  The 
psychiatrist must review the entire 
claims file.  The psychiatrist should 
conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests 
including psychological testing should be 
accomplished.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the stressor or stressors that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The report of the 
examination should include the complete 
rationale for any opinion expressed.  
Whatever psychiatric disorder is 
identified, the examiner should provide 
an opinion as to its etiology.

5.  Then, VA should readjudicate the 
claim on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories and case law.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time is 
to be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



